Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made, entered into and effective
as of this 1st day of August, 2012 (the “Effective Date”) by and between
CommerceTel Corporation, a Nevada corporation (the “Company”), and Timothy
Schatz, an individual resident of the State of California (“Employee”).
 
WHEREAS, the Company and Employee desire to set forth in a written agreement the
terms and conditions pursuant to which Employee shall be employed by the
Company; and
 
WHEREAS, the parties intend to supersede all prior oral and written
communications, correspondence, letters and negotiations between them with the
terms set forth herein with regard to the terms of Employee’s employment.
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, each
party hereby agrees as follows:
 
1. Definitions.  For purposes of this Agreement, the following capitalized terms
shall have the definitions set forth below.  Other capitalized terms used in
this Agreement that are not defined in this Section 1 shall have the definitions
given to them in this Agreement.
 
(a) “Board” means the Board of Directors of the Company, including any
authorized committee(s) thereof.
 
(b) “Cause” means:
 
(i) commission by Employee of a felony;
 
(ii) Employee’s insobriety, use of illegal drugs, abuse of prescription drugs or
abuse of alcohol;
 
(iii) Employee’s engaging in fraud, misappropriation, embezzlement, deceit or
other unlawful act or similar acts involving dishonesty or moral turpitude on
the part of Employee;
 
(iv) Employee’s insubordination, commission of an act of dishonesty, gross
negligence, self dealing, willful misconduct, deceit or other unlawful act in
connection with the performance of Employee’s duties hereunder, including
without limitation, misappropriation of funds or property of the Company,
securing or attempting to secure personally any profit in connection with any
transaction entered into on behalf of the Company;
 
(v) Employee’s willful act or gross negligence having the effect of injuring the
reputation, business or business relationships of the Company and its
subsidiaries or affiliates;
 
(vi) Employee’s disregard of (A) any provision of any policy, work rule,
procedure or standard of the Company; or (B) any directive of the Company or the
Board;
 
(vii) Employee’s violation of any fiduciary obligation to the Company;
 
(viii) Employee’s violation of any provision of the policies, work rules,
procedures or standards of the Company;
 
(ix) Employee’s failure to perform his duties under this Agreement; or

 
-1-

--------------------------------------------------------------------------------

 

(x) Employee’s violation of any covenant or obligation under this Agreement or
any other agreement with the Company.
 
With respect to subparts (vi) through (x) only (but not with respect to subparts
(i) through (v)), if the Company believes that Employee has engaged in conduct
that would support a termination for Cause, the Company shall provide Employee
written notice of such act or failure to act, and Employee shall have ten (10)
days following receipt of such notice by the Company to cure such act or failure
to act, and if Employee cures such act or failure to act within such ten (10)
day period, such act or failure to act shall not be considered Cause under this
Agreement.  Notwithstanding the foregoing sentence, if Employee’s act or failure
to act is of a type or severity that by its nature cannot be cured, then the
Company shall have the right to proceed immediately toward termination,
notwithstanding the cure procedures described.
 
(c) “Confidential Information” means any data or information concerning the
Company, its parents, subsidiaries and affiliates, or the operations of the
Company or its parents, subsidiaries and affiliates, other than Trade Secrets,
without regard to form, that is valuable to the Company or its parents,
subsidiaries or affiliates and is not generally known by the public or
competitors of the Company or its parents, subsidiaries or affiliates.  To the
extent consistent with the foregoing, Confidential Information includes, but is
not limited to, information about the business practices, customers of the
Company, its parents, subsidiaries and affiliates (including, without
limitation, mailing lists and customer lists and records), lists of the current
or potential customers, vendors and suppliers, lists of and other information
about the executives and employees, financial information, business strategies,
business methods, product information, contracts and contractual arrangements,
marketing plans, the type and volume of the business of the Company, its
parents, subsidiaries and affiliates, personnel information, information about
the Company’s vendors, suppliers and strategic partners, price lists, pricing
policies, pricing information, business methods, research and development
techniques and activities of the Company, its parents, subsidiaries and
affiliates, and all information located in the books and records of the Company,
its parents, subsidiaries and affiliates.  Confidential Information also
includes any information or data described above which the Company or any
parent, subsidiary or affiliate of the Company obtains from another party and
which the Company or such parent, subsidiary or affiliate treats as proprietary
or designates as confidential information whether or not owned or developed by
the Company or such parent, subsidiary or affiliate.
 
(d) “Disability” means that Employee qualifies for benefits under the long-term
disability plan or policy maintained by the Company, or, in the absence of such
a plan or policy, a physical or mental impairment that renders Employee
substantially incapable of performing the essential functions of his job as
determined by the Company, with or without reasonable accommodations as
contemplated by Americans with Disabilities Act.
 
(e) “Free Cash Flow” means operating cash flows (net income plus amortization
and depreciation) minus capital expenditures and dividends.
 
(f) “Good Reason” means (i) a reduction by the Company of Employee’s salary,
benefits or any other form of remuneration or perquisites, provided such
reduction is not applied to all similarly situated employees in the same
fashion; or (ii) any breach by the Company of any material provision of this
Agreement after written notice by Employee thereof, and such breach remaining
uncured following an opportunity for Company to cure same within thirty (30)
days of the receipt of such notice.
 
(g) “Sale Transaction” means any transaction or series of related transactions
involving (i) an acquisition (whether of stock, equity securities or assets),
merger, consolidation, reorganization or business combination pursuant to which
the business of the Company is combined with another unaffiliated third party;
(ii) the purchase of all or substantially all of the business of another
unaffiliated third party or parties (whether by way of merger, consolidation,
reorganization or sale of all or substantially all assets or securities); or
(iii) the formation of a joint venture or partnership by or with the Company for
the purpose of effecting a transfer of control of, or a material interest in,
the Company, or any such purchases by a person or entity that has such an
effect.
 
(h) “Territory” means the United States of America.  The parties acknowledge and
agree that the foregoing description of the Territory is reasonable and embodies
locations where the Company currently conducts its business and operations or
reasonably expects to conduct the business in accordance with the Company’s
business plan.

 
-2-

--------------------------------------------------------------------------------

 

(i) “Trade Secret” means information of the Company or its parents, subsidiaries
or affiliates, without regard to form, including, but not limited to, technical
or nontechnical data, a formula, a pattern, a compilation, a program, a device,
a method, a technique, a drawing, a design, a process, financial data, financial
plans, product plans, technology plans, marketing plans, acquisition strategies,
strategic plans, or a list of actual or potential customers or suppliers which
is not commonly known by or available to the public and which information: (i)
derives economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper means by, other persons who can
obtain economic value from its disclosure or use; and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.
Trade Secrets also includes any information or data described above which the
Company or any parent, subsidiary or affiliate of the Company obtains from
another party and which the Company treats as proprietary or designates as trade
secrets, whether or not owned or developed by the Company or such parent,
subsidiary or affiliate of the Company.
 
(j) “Work Product” means all discoveries, designs, artwork, Trade Secrets,
Confidential Information, trademarks, data, analyses, materials, formulas,
strategic plans, acquisition strategies, research, documentation, computer
programs, information technology systems, communication systems, audio systems,
manufacturing systems, system designs, inventions (whether or not patentable),
copyrightable subject matter, works of authorship, and other proprietary
information or work product (including all worldwide rights therein under
patent, copyright, trademark, trade secret, confidential information, moral
rights and other property rights), which Employee has made or conceived, or may
make or conceive, either solely or jointly with others, while providing services
to the Company or its subsidiaries or with the use of the time, material or
facilities of the Company or its subsidiaries or relating to any actual or
anticipated business of the Company or its subsidiaries known to Employee while
employed at the Company, or suggested by or resulting from any task assigned to
Employee or work performed by Employee for or on behalf of the Company.
 
2. Employment, Duties and Term.
 
(a) Subject to the terms hereof, the Company hereby employs Employee as Chief
Financial Officer, and Employee accepts such employment with the Company on the
terms set forth in this Agreement.  In such capacity, Employee shall perform the
duties appropriate to such office or position, and such other duties and
responsibilities commensurate with such position as are assigned to him from
time to time by the Board or its designees.
 
(b) Employee shall devote his full working time and best efforts to the
performance of his duties under this Agreement for and on behalf of the Company
and shall not work for anyone else or engage in any activity in competition with
or detrimental to the Company.  Notwithstanding the foregoing, Employee shall be
permitted to serve on corporate, civic or charitable boards or committees, so
long as the Board consents in advance in writing to such activities, and such
activities do not materially interfere with the performance of his
responsibilities as an employee of the Company in accordance with this
Agreement.
 
(c) Unless earlier terminated as provided herein, Employee’s employment under
this Agreement shall be for an initial term commencing on the Effective Date and
ending on the third (3rd) anniversary of the Effective Date (the “Initial
Term”).  Unless earlier terminated as set forth herein, at the conclusion of the
Initial Term, this Agreement shall automatically renew for additional one-year
renewal terms (each a “Renewal Term”), unless either Employee or the Company
notifies the other in writing of its desire not to renew this Agreement at least
ninety (90) days prior to the conclusion of the Initial Term or any subsequent
Renewal Term.  The date on which this Agreement is terminated or expires as
provided herein is herein called the “Termination Date,” and the period from the
Effective Date through the Termination Date is herein called the “Term.”
 
3. Compensation.
 
(a) Base Salary.  In consideration of the services rendered by Employee, and
subject to the terms and conditions hereof, the Company shall pay Employee
during the Term an annual base salary of at least $160,000 (the “Base
Salary”).  A one time bonus of $2,916.66 shall be paid upon signing.  The Base
Salary shall be subject to increase, if at all, based on an annual salary review
by the Board commencing on December 31, 2012, and each 12 month period
thereafter.  The Base Salary shall be payable in accordance with the Company’s
payroll practices as in effect from time to time.

 
-3-

--------------------------------------------------------------------------------

 

(b) Bonus.  In addition to the Base Salary, the Board may award Employee an
annual bonus of up to 30% of the Base Salary for achieving milestones as defined
by the Board from time to time.
 
(c) Vacation.  Employee shall receive vacation in accordance with the policies
of the Company; provided, however, that Employee shall be given at a minimum
four (4) weeks of vacation per calendar year (and pro-rated for any partial
calendar year).  Beginning in the calendar year 2012, at the completion of each
calendar year, the Company shall pay Employee a cash lump sum payment for any
unused vacation time from the recently completed calendar year. Any unused
vacation may not be carried forward to a subsequent year.
 
(d) Benefits.  During the Term, Employee shall be entitled to participate in any
other employee benefit plans generally provided by the Company to its full-time
employees from time to time, but only to the extent provided in such employee
benefit plans and for so long as the Company provides or offers such benefit
plans.  The Company reserves the right to modify, amend or terminate such
benefit plans at any time without prior notice.
 
(e) Expense Reimbursement.  During the Term, Employee shall be entitled to be
reimbursed in accordance with the policies of the Company, as adopted from time
to time, for all reasonable and necessary expenses incurred by Employee in
connection with the performance of Employee’s duties of employment
hereunder.  Unless the expense policies provide otherwise, Employee shall submit
written requests for payment accompanied with such evidence of fees and expenses
incurred as the Company reasonably may require no later than thirty (30) days
following the end of the calendar year in which such fees and expenses are
incurred, and reimbursement payments shall be made within thirty (30) days after
the Company’s receipt of Employee’s written request.
 
(f) Stock Options.  Employee shall be granted 225,000 stock options pursuant to
the terms and conditions of the Company’s incentive stock option plan, if and
when adopted by the Board.  Awards thereunder shall be made to Employee from
time to time at the discretion of the Board.
 
4. Termination.
 
(a) This Agreement may be terminated during the Term as follows:
 
(i) by mutual agreement of the Company and Employee;
 
(ii) by the Company, immediately, without any advance notice from the Company,
for Cause;
 
(iii) by the Company, upon the death or Disability of Employee;
 
(iv) by the Company, upon thirty (30) days prior written notice, without Cause;
 
(v) by Employee, upon ninety (90) days prior written notice, without Good
Reason; or
 
(vi) by Employee, immediately, without any advance notice from Employee, for
Good Reason.
 
(b) Upon Employee’s separation from service following the termination or
expiration of this Agreement, the Company shall pay to Employee the
following:  (i) all Base Salary earned or accrued through the Termination Date;
(ii) all accrued and unused vacation time for the calendar year in which the
Termination Date occurs; and (iii) reimbursement for any expenses under Section
3(d) that were incurred by Employee prior to the Termination Date.

 
-4-

--------------------------------------------------------------------------------

 

(c) If this Agreement is terminated pursuant to Section 4(a)(ii) (by the Company
for Cause), pursuant to Section 4(a)(iii) (death or Disability of Employee),
pursuant to Section 4(a)(v) (by Employee without Good Reason), or due to
Employee providing notice to the Company that Employee is not renewing this
Agreement pursuant to the provisions of Section 2(c), then Employee shall only
be entitled to receive those payments set forth in Section 4(b), and Employee
shall not be entitled to any further payments whatsoever.
 
(d) If this Agreement is terminated pursuant to Section 4(a)(i) (mutual
agreement), pursuant to Section 4(a)(iv) (by the Company without Cause),
pursuant to Section 4(a)(vi) (by Employee with Good Reason) or due to the
Company providing notice to Employee that the Company is not renewing this
Agreement pursuant to the provisions of Section 2(c), then, in addition to the
payments set forth in Section 4(b) above, the Company shall pay Employee three
(3) months of Base Salary, at the rate in effect as of the Termination Date,
which payments shall commence within thirty (30) days following Employee’s
separation from service, payable as described in Section 4(e), and which shall
be made in accordance with the regular payroll practices of the Company (the
“Separation Payments”). Additionally, the Employee’s stock options shall
continue to vest for three (3) months following the date of termination and the
Employee’s option to exercise such options shall be extended per the period
defined in the Company’s Employee Stock Option Plan from the three (3) month
anniversary of the Termination Date.
 
(e) To receive the Separation Payments described in Section 4(d), Employee must
execute, not later than ten (10) days following Employee’s separation from
service a release of claims against the Company, its affiliates and their
respective managers, directors, officers and equity holders, in the form and
substance of Exhibit A, and Employee must not have thereafter revoked such
release.  If Employee has not executed the release of claims in favor of the
Company and returned it to the Company by the date the payment described in
Section 4(d) becomes due or if Employee revokes an executed release, Employee
shall forfeit all rights to such payment under this Agreement.
 
(f) “Separation from service” as used in this Section 4 to determine the date of
any payment, shall mean the date of Employee’s “separation from service” as
defined by Section 409A of the Internal Code Revenue Code of 1986, as amended,
and the Treasury regulations and formal guidance issued thereunder.
 
5. Confidential Relationship and Protection of Trade Secrets and Confidential
Information.  In the course of Employee’s employment by the Company, Employee
has had access to and shall have access to the Company’s most sensitive and most
valuable Trade Secrets, proprietary information, and Confidential Information
concerning the Company and its subsidiaries, their present and future business
plans, development projects, artwork, designs, products, formulas, suppliers,
customers, acquisition strategies and business affairs which constitute valuable
business assets of the Company and its subsidiaries, the use, application or
disclosure of any of which shall cause substantial and possible irreparable
damage to the business and asset value of the Company.  Accordingly, Employee
accepts and agrees to be bound by the following provisions:
 
(a) At any time, upon the request of the Company and in any event upon any
termination or expiration of this Agreement, Employee shall deliver to the
Company all analyses, strategies, plans, acquisition strategies, artwork,
technology plans, memoranda, notes, records, drawings, manuals, files or other
documents, and all copies of each, concerning or constituting Confidential
Information or Trade Secrets and any other property or files belonging to the
Company or any of its subsidiaries that are in the possession of Employee,
whether made or compiled by Employee or furnished to or acquired by Employee
from the Company.
 
(b) To protect the Trade Secrets and Confidential Information, Employee agrees
that:
 
(i) Employee shall hold in confidence the Trade Secrets.  Except in the
performance of services for the Company, Employee shall not at any time use,
disclose, reproduce, distribute, transmit, reverse engineer, decompile,
disassemble, or transfer the Trade Secrets or any portion thereof.
 
(ii) Employee shall hold in confidence the Confidential Information.  Except in
the performance of services for the Company, Employee shall not, at any time
during the Term of this Agreement and for two (2) years thereafter, use,
disclose, reproduce, distribute, transmit, reverse engineer, decompile,
disassemble, or transfer the Confidential Information or any portion thereof.

 
-5-

--------------------------------------------------------------------------------

 

6. Restrictive Covenants.  For purposes of this Section 6, the “Company” shall
include the Company and its parents and subsidiaries.
 
(a) Restricted Period.  For purposes hereof, if this Agreement is terminated
pursuant to Section 4(a)(ii) (by the Company for Cause), pursuant to Section
4(a)(v) (by Employee without Good Reason), or due to Employee providing notice
to the Company that Employee is not renewing this Agreement pursuant to the
provisions of Section 2(c), then the “Restricted Period” shall last until the
two (2) year anniversary of the Termination Date.  If this Agreement is
terminated pursuant to Section 4(a)(i) (mutual agreement), pursuant to
Section 4(a)(iv) (by the Company without Cause), pursuant to Section 4(a)(vi)
(by Employee with Good Reason), or due to the Company providing notice to
Employee that the Company is not renewing this Agreement pursuant to the
provisions of Section 2(c), then the “Restricted Period” shall last until the
date that is one week after the date of the last Separation Payment paid by the
Company.
 
(b) Non-Solicitation.  Employee agrees that during the Term of this Agreement
and in the event of any termination or expiration of this Agreement, until the
expiration of the Restricted Period, Employee shall not, anywhere within the
Territory, without the prior written consent of the Company, either directly or
indirectly, on his own behalf or in the service of or on behalf of others, (i)
solicit, contact, call upon, communicate with or attempt to communicate with any
supplier of goods or services to the Company, any customer of the Company or
prospective customer of the Company, or any representative of any customer or
prospective customer of the Company with a view to selling or providing any
product, deliverable or service competitive or potentially competitive with any
product, deliverable or service sold or provided or under development by the
Company during the period of two (2) years immediately preceding the Termination
Date (provided that the foregoing restrictions shall apply only to customers or
prospective customers of the Company, or representatives of customers or
prospective customers of the Company with which Employee had material contact
during the two (2) year period immediately preceding the Termination Date); (ii)
solicit, induce or encourage any supplier of the Company to terminate or modify
any business relationship with the Company; or (iii) otherwise take any action
which may reasonably be anticipated to interfere with or disrupt any past,
present or prospective business relationship, contractual or otherwise, between
the Company and any customer, supplier or agent of the Company.  The actions
prohibited by this Section 6(b) shall not be engaged in by Employee directly or
indirectly, whether as employee, independent contractor, manager, salesperson,
agent, technical support technician, sales or service representative, or
otherwise.
 
(c) Non-Recruitment.  During the Term of this Agreement, and in the event of any
termination or expiration of this Agreement until the expiration of the
Restricted Period, Employee shall not, without the prior written consent of the
Company, either directly or indirectly, on his own behalf or in the service of
or on behalf of others, solicit or attempt to solicit for employment any person
employed by the Company in the Territory, whether or not such person is a
full-time employee or a temporary employee of the Company, and whether or not
such employment is pursuant to a written agreement or independent contractor
agreement and whether or not such employment is for a determined period or is at
will.
 
(d) Non-Disparagement.  Employee covenants and agrees not to make any statements
of any kind, oral or written, that are derogatory or disparaging toward the
Company or the management, products, employees, customers or services of the
Company; provided, however, that nothing contained herein shall limit Employee’s
obligation to give truthful testimony to a court or governmental agency, when
required to do so by subpoena, court order, law or administrative regulation.
 
(e) Reasonableness.  Employee acknowledges and agrees that the covenants
contained in this Section 6 (“Restrictive Covenants”) are reasonable and valid
in all respects.  Further, if any Restrictive Covenants, or portion thereof, are
declared to be invalid or unenforceable, Employee shall, as soon as possible,
execute a supplemental agreement with the Company granting to the Company, to
the extent legally permissible, the protection intended to be afforded to the
Company by the Restrictive Covenants, or portion thereof, so declared invalid or
unenforceable.

 
-6-

--------------------------------------------------------------------------------

 

(f) Tolling.  Employee agrees that in the event the enforceability of any of the
terms of this Section 6 shall be challenged in court and Employee is not
enjoined from breaching the Restrictive Covenants set forth in this Section 6,
then if a court of competent jurisdiction finds that the challenged covenants
are enforceable, the time period restrictions specified in this Section 6 shall
be deemed tolled upon the filing of the lawsuit involving the enforceability of
this Section 6 until the dispute is finally resolved and all periods of appeal
have expired.
 
7. Work Product.  All Work Product shall be the exclusive property of the
Company.  If any of the Work Product may not, by operation of law or otherwise,
be considered the exclusive property of the Company, or if ownership of all
right, title, and interest to the legal rights therein shall not otherwise vest
exclusively in the Company, Employee hereby assigns to the Company, and upon the
future creation thereof automatically assigns to the Company, without further
consideration, the ownership of all Work Product.  The Company shall have the
right to obtain and hold in its own name copyrights, patents, registrations, and
any other protection available in the Work Product.  Employee shall promptly
disclose any and all such Work Product to the Company.  Employee agrees to
perform, during or after termination of Employee’s employment by the Company,
and without requiring the Company to provide any further consideration
therefore, such further acts as may be necessary or desirable to transfer,
perfect and defend the Company’s ownership of the Work Product as requested by
the Company.
 
8. License.  To the extent that any pre-existing materials are contained in the
materials Employee delivers to the Company or the Company’s customers, and such
preexisting materials are not Work Product, Employee grants to the Company an
irrevocable, exclusive, worldwide, royalty-free license to:  (i) use and
distribute (internally or externally) copies of, and prepare derivative works
based upon, such pre-existing materials and derivative works thereof and (ii)
authorize others to do any of the foregoing.  Employee shall notify the Company
in writing of any and all pre-existing materials delivered to the Company by
Employee.  Employee acknowledges that the Company does not wish to incorporate
any unlicensed or unauthorized materials into its products or
technology.  Therefore, Employee agrees that Employee shall not knowingly
disclose to the Company, use in the Company’s business, or cause the Company to
use, any information or material which is confidential to any third party unless
the Company has a written agreement with such third party or the Company
otherwise has the right to receive and use such information.  Employee shall not
incorporate into Employee’s work any material which is subject to the
copyrights, patent or other proprietary right of any third party unless the
Company has a written agreement with such third party or otherwise has the right
to receive and use such material.
 
9. Defense or Prosecution of Claims.  Employee agrees that during his employment
and following the termination of his employment for any reason, he shall
cooperate at the request of the Company in the defense or prosecution of any
lawsuits or claims in which the Company, its affiliates and their respective
managers, directors, employees, officers or equity holders may be or become
involved and which relate to matters occurring while he was employed by the
Company, unless and to the extent that (a) Employee receives a written opinion
of counsel, which is provided to the Company, that Employee shall suffer
material harm or material prejudice as a result of such cooperation or (b) a
material conflict of interest arises or exists with respect to such cooperation,
and in each such case Employee shall cooperate to the maximum extent possible
without incurring material harm or material prejudice or a material conflict of
interest.
 
10. Specific Enforcement.  The Company and Employee agree that any violation of
Sections 5, 6, 7, 8, or 9 of this Agreement shall cause irreparable injury to
the Company and its affiliates and that, accordingly, the Company shall be
entitled, in addition to any other rights and remedies it may have at law or in
equity, to seek an injunction enjoining and restraining Employee from doing or
planning to do any such act and any other violation or threatened violation of
Sections 5, 6, 7, 8, or 9.  Employee agrees that the Company shall be entitled
to recover from Employee all of the Company’s costs and expenses, including
reasonable attorneys’ fees, incurred by the Company in the course of
successfully defending or enforcing this Agreement.
 
11. No Conflicting Obligations.  Each party represents and warrants to the other
party that it or he is not now under any obligation of a contractual or other
nature to any person or entity which is inconsistent or in conflict with this
Agreement, or which would prevent, limit or impair in any way the performance by
it or him of its or his obligations hereunder.

 
-7-

--------------------------------------------------------------------------------

 

12. Indemnity.  Employee shall indemnify the Company and its subsidiaries,
affiliates, successors and assigns from and against any and all actions, suits,
proceedings, liabilities, damages, losses, costs and expenses (including
attorneys’ and experts’ fees) arising out of or in connection with any breach or
threatened breach by Employee of any one or more provisions of this
Agreement.  The existence of any claim, demand, action or cause of action of
Employee against the Company shall not constitute a defense to the enforcement
by the Company of any of the covenants or agreements herein.
 
13. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
principles of conflicts of laws.
 
14. Consent to Jurisdiction and Venue; Waiver of Jury Trial.
 
(a) Each party hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the courts of the United States of America located in
the State of California, for any actions, suits or proceedings arising out of or
relating to this Agreement (and the parties agree not to commence any action,
suit or proceeding relating thereto except in such courts), and further agrees
that service of any process, summons, notice or document by U.S. registered or
certified mail to such party’s principal place of business shall be effective
service of process for any action, suit or proceeding arising out of or relating
to this Agreement in any such court.  Each party hereby irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement, in the above-named courts, and
hereby further irrevocably and unconditionally waives his or its right and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.
 
(b) TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH
OF THE PARTIES HEREBY WAIVES AND COVENANTS NOT TO ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF
ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT, TORT OR
OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED UPON
THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING.  ANY PARTY HERETO MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL
BY JURY.
 
15. Remedies Cumulative.  The provisions of this Agreement do not in any way
limit or abridge any rights of the Company or any of its subsidiaries or other
affiliates under the law of unfair competition, trade secret, copyright, patent,
trademark or any other applicable law(s), all of which are in addition to and
cumulative of the Company’s rights under this Agreement.
 
16. Severability.  Each of the provisions of this Agreement shall be deemed
separate and severable each from the other.  In the event that any provision or
portion of this Agreement shall be determined to be invalid or unenforceable for
any reason by final judgment of a court of competent jurisdiction, the remaining
provisions or portions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.  In the
event that any provision or portion of this Agreement shall be determined by any
court of competent jurisdiction to be unreasonable or unenforceable, in whole or
in part, as written, Employee hereby consents to and affirmatively requests that
such court reform such provision or portion of this Agreement so as to be
reasonable and enforceable and that such court enforce such provision or portion
of this Agreement as so reformed.
 
17. No Defense.  The existence of any claim, demand, action or cause of action
of Employee against the Company, whether or not based upon this Agreement, shall
not constitute a defense to the enforcement by the Company of any covenant or
agreement of Employee contained herein.

 
-8-

--------------------------------------------------------------------------------

 

18. No Attachment.  Except as required by law, no right to receive payments
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge or hypothecation, or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect; provided, however, that this provision shall not prevent
Employee from designating one or more beneficiaries to receive any amount after
his death and shall not preclude his executor or administrator from assigning
any right hereunder to the person or persons entitled thereto, and in the event
of Employee’s death or a judicial determination of Employee’s incompetence,
Employee’s rights under this Agreement shall survive and shall inure to the
benefit of Employee’s heirs, beneficiaries and legal representatives.
 
19. Source of Payments.  All payments provided under this Agreement shall be
paid in cash from the general funds of the Company, and no special or separate
fund shall be established and no other segregation of assets shall be made to
assure payment.
 
20. Tax Withholding.  The Company may withhold from any compensation and
benefits payable under this Agreement all federal, state, city or other taxes as
shall be required pursuant to any law or governmental regulation or ruling.
 
21. Notices.  All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
delivered in person, by any overnight courier or other service providing
evidence of delivery, by registered or certified mail (postage prepaid, return
receipt requested), or by facsimile or e-mail with a copy delivered the next
business day by any overnight courier or other service providing evidence of
delivery, to the respective parties at the following address:
 
 
If to the Company:
CommerceTel Corporation

 
8929 Aero Drive, Suite E

 
San Diego, California 92123

 
Attention:
Chairman of the Board

 
Facsimile:
(619) 725-0958

 
 
If to Employee:
Timothy Schatz

 
10816 Avenida De Los Lobos

 
San Diego, CA 92127

 
Facsimile:
   

 
E-mail:
tim.schatz@mobivity.com

 
22. Amendment and Waiver.  No provision of this Agreement may be amended or
modified, unless such amendment or modification is in writing and signed by the
Company and by Employee.  No waiver by either party hereto of any breach by the
other party hereto of any condition or any provisions of this Agreement to be
performed by such other party shall be deemed a waiver of a subsequent breach of
such condition or provision or waiver of a similar or dissimilar condition or
provision at the same time or any subsequent time.
 
23. Assignment; Successors in Interest.  No assignment or transfer by either
party of such party’s rights and obligations hereunder shall be made except with
the prior written consent of the other party hereto.  This Agreement shall be
binding upon and shall inure to the benefit of the parties and their respective
successors and permitted assigns, and any reference to a party shall also be a
reference to the successors and permitted assigns thereof, including, without
limitation, successors through merger, consolidation, or sale of substantially
all of the Company’s equity interests or assets, and shall be binding upon
Employee.
 
24. Prior Agreements.  This Agreement supersedes all previous agreements between
the Company and Employee concerning terms and conditions of the employment of
Employee by the Company, and all such previous agreements are hereby canceled by
mutual consent.

 
-9-

--------------------------------------------------------------------------------

 

25. Entire Agreement.  This Agreement contains the entire agreement between the
parties relating to Employee’s employment with the Company, and no statements,
representations, promises or inducements made by any party hereto, or agreement
of either party, which is not contained in this Agreement or in a writing signed
by both parties and expressly providing that it is supplemental to this
Agreement, shall be valid or binding.
 
26. Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall for all purposes be deemed to be an original and all of which,
when taken together, shall constitute one and the same instrument.  This
Agreement may be executed and delivered by facsimile or other electronic
transmission.
 
27. Section 409A.  This Agreement shall be construed in a manner consistent with
the applicable requirements of Section 409A of the Internal Revenue Code of
1986, as amended, and the formal guidance issued thereunder (“Section 409A”),
and the Company, in its sole discretion and without the consent of Employee, may
amend the provisions of this Agreement if and to the extent the Company
determines that such amendment is necessary or appropriate to comply with the
applicable requirements of Section 409A.  If a payment date that complies with
Section 409A is not otherwise provided herein for any payment (in cash or
in-kind) or reimbursement that would otherwise constitute a “deferral of
compensation” under Section 409A, then such payment or reimbursement, to the
extent such payment or reimbursement becomes due hereunder, shall in all events
be made not later than two and one-half (2½) months after the end of the later
of the fiscal year or the calendar year in which the payment or reimbursement is
no longer subject to a substantial risk of forfeiture.  The Company shall only
reimburse those amounts eligible to reimbursed under this Agreement for which
Employee submits, within thirty (30) days following the end of the calendar year
in which the expense was incurred, written requests for payments accompanied
with such evidence of fees and expenses incurred as the Company may reasonably
require and as may be needed to comply with applicable IRS rules and Treasury
regulations.
 
28. Independent Review and Advice.  Employee represents and warrants that he
executes this Agreement with full knowledge of the contents of this Agreement,
the legal consequences thereof, and any and all rights which each party may have
with respect to one another; that Employee has had the opportunity to receive
independent legal advice with respect to the matters set forth in this Agreement
and with respect to the rights and asserted rights arising out of such matters;
and that Employee is entering into this Agreement of his own free will.
 
29. Survival.  The obligations of the parties under Sections 3(d), 4(b), 4(c),
4(d), 4(e), 5, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 17, 18, 19, 20, 22, 23, 24,
25, 27 and 29 shall survive the termination or expiration of this Agreement and
shall not be extinguished thereby.
 
(Signatures begin on next page)

 
-10-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Employee has hereunder set his hand and seal, and the
Company has caused this Employment Agreement to be executed by its duly
authorized officer, to be effective as of the Effective Date.
 
“EMPLOYEE”:
 
 
By:
   

 
Timothy Schatz, individually
 

 
 
“COMPANY”:
 



                        CommerceTel Corporation
 



 
By:
   



 
Name:
Dennis Becker  



 
Title:
CEO  



 
 
 
[Signature Page to Employment Agreement]

 
 
-11-

--------------------------------------------------------------------------------

 

EXHIBIT A
 
CONFIDENTIAL GENERAL RELEASE
 
In consideration of the promises, rights and benefits set forth in the
Employment Agreement dated as of August 1st, 2012, (the “Agreement”) by and
between CommerceTel Corporation, a Nevada corporation (the “Company”), and
Timothy Schatz, an individual resident of the State of California (“Employee”),
Employee hereby executes this Confidential General Release (“Release”):
 
1. Employee hereby releases the Company, its past and present parents,
subsidiaries, affiliates, predecessors, successors, assigns, related companies,
entities or divisions, its or their past and present employee benefit plans,
trustees, fiduciaries and administrators, and any and all of its and their
respective past and present officers, directors, partners, insurers, equity
holders, agents, representatives, attorneys and employees, including, without
limitation, each of their affiliates (all collectively included in the term
“Company” for purposes of this Release), from any and all claims, demands or
causes of action which Employee, or Employee’s heirs, executors, administrators,
agents, attorneys, representatives or assigns (all collectively included in the
term “Employee” for purposes of this Release), have, had or may have against the
Company, based on any events or circumstances arising or occurring prior to and
including the date of Employee’s execution of this Release to the fullest extent
permitted by law, regardless of whether such claims are now known or are later
discovered, including but not limited to, any claims relating to Employee’s
employment or termination of employment by the Company, any rights of continued
employment, reinstatement or reemployment by Company, and any costs or
attorneys’ fees incurred by Employee; provided, however, Employee is not
waiving, releasing or giving up any rights to vested benefits under any pension
or savings plan, or to enforce the Agreement, or any other rights which cannot
be waived as a matter of law.  In the event any claim or suit is filed on
Employee’s behalf, Employee waives any and all rights to receive monetary
damages or injunctive relief in favor of Employee.
 
2. Employee agrees and acknowledges:  that, except for any rights to vested
benefits under any pension or savings plan, or to enforce this Agreement, or any
other rights which cannot be waived as a matter of law, this Release is intended
to be a general release that extinguishes all claims by Employee against the
Company; that Employee is waiving any claims arising under Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans With
Disabilities Act, the Age Discrimination in Employment Act, the Employee
Retirement Income Security Act, and all other federal, state and local statutes,
acts, ordinances and common law, including, but not limited to, any and all
claims alleging personal injury, emotional distress or other torts, or breach of
contract, to the fullest extent permitted by law; that Employee is waiving all
claims against the Company, known or unknown, arising or occurring prior to and
including the date of Employee’s execution of this Release; that the
consideration that Employee will receive in exchange for Employee’s waiver of
the claims specified herein exceeds anything of value to which Employee is
already entitled; that Employee was hereby informed by the Company in writing to
consult with an attorney and that Employee was provided at least twenty-one (21)
days to consider this Release; that Employee has entered into this Release
knowingly and voluntarily with full understanding of its terms and after having
had the opportunity to seek and having received advice from counsel of
Employee’s choosing; and that Employee has had a reasonable period of time
within which to consider this Release.  Employee represents that Employee has
not assigned any claim against the Company to any person or entity.  Employee
agrees not to apply for or seek future employment by the Company.
 
Employee acknowledges that Employee may hereafter discover facts different from
or in addition to those it now knows or believes to be true with respect to the
matters released herein.  Employee acknowledges that the releases contained
herein shall remain effective in all respects notwithstanding such different or
additional facts.  Seller consequently executes this Release herein voluntarily,
with full knowledge of its significance, and with the express intention of
waiving Section 1542 of the California Civil Code regarding the extinguishment
of all obligations and claims, whether known or unknown.  Section 1542 of the
California Civil Code reads as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 
-12-

--------------------------------------------------------------------------------

 

3. Notwithstanding anything to the contrary contained in Section 2, Employee
will remain eligible for indemnification pursuant to the provisions of the
Company’s organizational documents, including its articles of incorporation and
bylaws.
 
4. Employee agrees to keep the terms of this Release confidential and not to
disclose the terms of this Release to anyone except to Employee’s attorneys, tax
consultants or as otherwise required by law, and agrees to take all steps
necessary to assure confidentiality by those recipients of this information.
 
5. Employee hereby agrees and acknowledges that Employee has carefully read this
Release, fully understands what this Release means, and is signing this Release
knowingly and voluntarily, that no other promises or agreements have been made
to Employee other than those set forth in the Agreement or this Release, and
that Employee has not relied on any statement by anyone associated with Company
that is not contained in the Agreement or this Release in deciding to sign this
Release.
 
6. The rights and obligations of the parties under this Release shall be
construed in accordance with the laws of the State of California, and all
disputes arising under this Release shall be submitted to the courts in
California.
 
Employee will deliver an executed copy of the Release to:
 
CommerceTel Corporation
8929 Aero Drive, Suite E
San Diego, CA 92123
Attention:  Chairman of the Board
Facsimile:  (619) 725-0958
 
Employee may revoke this Release within seven (7) calendar days after it is
executed by Employee by delivering a written notice of revocation to the
addresses above no later than the close of business on the seventh (7th)
calendar day after this Release was signed by Employee.  If Employee revokes
this Release, the Company shall have no obligation to provide any severance
benefits set forth in the Agreement.
 
 

  EMPLOYEE:               Signature:       Print name: Timothy Schatz     Date:
   